Citation Nr: 0416882	
Decision Date: 06/25/04    Archive Date: 06/30/04

DOCKET NO.  03-03 067A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to vocational rehabilitation services provided 
under Chapter 31, Title 38, United States Code.


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

Documentation of record indicates that the veteran served on 
active duty from January 1970 to August 1971, and that he is 
service-connected for shell fragment wounds and post-
traumatic stress disorder (PTSD) attributable to combat duty 
in Vietnam.  Verification of the veteran's service and his 
current disability ratings are not associated with the VA 
Vocational Rehabilitation and Employment (VR&E) services file 
currently in possession of the Board.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from April 2001 written notice of a decision by a 
Vocational Rehabilitation Counselor at the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, to 
discontinue the veteran's Chapter 31 Vocational 
Rehabilitation services for lack of cooperation with the 
Counselor.  The veteran submitted a Notice of Disagreement in 
May 2001 and a Statement of the Case was issued in February 
2003.  Subsequently the RO has received numerous letters from 
the veteran expressing his intention to pursue an appeal on 
the issue.

Though the Board cannot ascertain the precise current status 
of the veteran's VA compensation claims before the RO, the 
Board's computerized records indicate that RO duty-to-assist 
actions are pending, with due dates of September 2004, for 
claims for increased ratings for PTSD and residuals of shell 
fragment wounds.  With regard to what appears to be a claim 
for a rating in excess of 30 percent for PTSD, a letter dated 
in April 2001, describing a meeting with the veteran outside 
his home in March 2001 at the behest of VA, with E.C., 
Counseling Psychologist, would appear to constitute highly 
relevant evidence in support of the claim.  The letter from 
the counseling psychologist suggests that a 100 percent 
rating should be restored and that the veteran's failure to 
report for VA examinations and other VA appointments is a 
manifestation of his service-connected psychiatric 
disability.  This evidence should be associated with the 
veteran's compensation claims file and considered in 
connection with his claim for an increased rating for PTSD.  
This matter is referred to the RO for appropriate action.

Additionally, the Board notes that in May and June 2003 the 
RO sent letters to the veteran and two Member of the Unites 
States Congress indicating that the Board of Veterans' 
Appeals, in Washington, D.C., had affirmed the RO's decision 
in this case subsequent to the RO issuance of a Statement of 
the Case on February 7, 2003.  It appears that the RO 
misinformed the veteran and members of Congress in making 
this assertion - the Board has not affirmed the RO's 
decision.  The Board has checked its computerized records and 
has closely reviewed the claims file in its possession and 
can find no evidence of having issued a decision in this 
case.  A May 2004 e-mail associated with the claims file 
indicates that the VA Office of General Counsel has certified 
to the Court of Appeals for Veterans Claims that the case was 
transferred to the Board in May 2004 - less than one month 
ago and many months after the RO's May and June 2003 letters 
to the veteran and Congress.  The Board's action in this case 
is as stated in this REMAND.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part. 


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5102, 5103, 5103A, 5107 
(West 2002)) became law.  This law redefined the obligations 
of VA with respect to the duty to assist and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
VCAA includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the veteran is expected to obtain and submit, and which 
evidence will be obtained by VA.  See 38 U.S.C.A. § 5103(a) 
and (b) (West 2002).  Also see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).   

The veteran should be apprised of the impact of the VCAA on 
his claim, particularly in light of contentions made in 
February 2003 correspondence in which the veteran argues that 
he has not been timely notified of his due process rights and 
the laws and regulations pertaining to his appeal. 

Also, the Board notes that the claims file includes an 
affidavit dated in May 2004 from D.S., Vocational 
Rehabilitation and Employment (VR&E) Officer.  This affidavit 
appears to constitute both lay testimony and a continuance of 
the denial of VA Vocational Rehabilitation benefits, but 
without notice of the evidence to the veteran or issuance of 
a Supplemental Statement the Case considering this evidence.  
Due process requires that a Supplemental Statement of the 
Case with consideration of this evidence be issued.  See 38 
C.F.R. § 19.31.    

Additionally, the Board requests that copies of the veteran's 
DD Form 214, verification of his service, and clear 
documentation of his current disability ratings, to include 
ratings for service-connected PTSD and residuals of shell 
fragment wounds, be associated with the VR&E services file to 
facilitate future review of this appeal.

Accordingly, this case is REMANDED for the following action:

1.  The RO should ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) are fully 
satisfied.  See also 38 C.F.R. § 3.159 
(2003).  The RO's attention is directed 
to Quartuccio v. Principi, 16 Vet. App. 
183 (2002) pertaining to the amended 
version of 38 U.S.C.A. § 5103(a), which 
requires that the Secretary identify for 
the veteran which evidence the VA will 
obtain and which evidence the veteran is 
expected to present.  The RO should 
provide the veteran written notification 
specific to his claim for Vocational 
Rehabilitation and Employment services of 
the impact of the notification 
requirements on the claim.  The veteran 
should further be requested to submit all 
evidence in his possession that pertains 
to his claim.

Specific notice consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) 
should:  (1) inform the claimant about 
the information and evidence not of 
record that is necessary to substantiate 
the claim; (2) inform the claimant about 
the information and evidence that VA will 
seek to provide; (3) inform the claimant 
about the information and evidence the 
claimant is expected to provide; and (4) 
request or tell the claimant to provide 
any evidence in the claimant's possession 
that pertains to the claim.

2.  The Board requests that copies of the 
veteran's DD Form 214, verification of 
his service, and clear documentation of 
his current disability ratings, to 
include ratings for service-connected 
PTSD and residuals of shell fragment 
wounds, be associated with the vocational 
rehabilitation services file to 
facilitate future review of this appeal.

3.  Thereafter, the RO should review the 
claims file and ensure that no other 
notification or development action, in 
addition to that directed above, is required.  
If further action is required, the RO should 
undertake it before further adjudication of 
the claim.

4.  The RO should readjudicate the issue 
of entitlement to vocational 
rehabilitation services provided under 
Chapter 31, Title 38, United States Code, 
with consideration of all of the evidence 
added to the record since the Statement 
of the Case (SOC) issued in February 
2003, to include an affidavit dated in 
May 2004 from D.S., VR&E Officer.

5.  If the benefit requested on appeal is 
not granted to the appellant's 
satisfaction, the RO should issue a 
Supplemental Statement of the Case, which 
should contain notice of all relevant 
action taken on the claim, to include a 
summary of all of the evidence (including 
the affidavit dated in May 2004 from 
D.S., VR&E Officer) added to the record 
since the February 2003 SOC.  A 
reasonable period of time for a response 
should be afforded.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


